ON MOTION
ORDER
Wounded Warrior Project and Vietnam Veterans of America’s moves without op*287position to consolidate 2011-7041 with 2010-7136, -7139, -7142.
The movants indicate that they intend to join the brief filed by the Veterans of Modern Warfare et al.*
It Is Ordered That:
(1) The motion is granted. The revised official caption is reflected above. A copy of this order shall be transmitted to the merits panel assigned to hear this matter.
(2) The Secretary should calculate his consolidated brief due date from the date of filing of this order.

 Because they are represented by the same counsel as the petitioners in 2010-7142, the movants may not file a brief separate from the brief filed in that case. The court transmits a copy of this order to the merits panel to inform the panel that the brief filed in 2010-7142 is joined by the petitioners in 2011-7041 and that no separate opening brief in 2011— 7041 is filed.